Appeals by the defendant from five judgments of the Supreme Court, Queens County *765(Chin-Brandt, J.), all rendered May 14, 2009, each convicting him of robbery in the second degree (one count as to each Superior Court Information), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v Kemp, 94 NY2d 831 [1999]). The defendant’s waiver of his right to appeal forecloses appellate review of his remaining contentions. Skelos, J.P., Angiolillo, Hall and Lott, JJ., concur.